Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In response to the reply filed on 07/29/2021, claims 1–20 are allowed.


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in each of the independent claims 1, 12 and 20, viewing each as a whole, specific to the recited limitations (and similar limitations of commensurate scope) of:

“in response to receiving, at a task scheduling engine, an indication that a dependency for a task in the task queue has completed, updating the state data for the task that relates to the completed dependency to indicate that the dependency has completed and updating wakeup event state data of the processor to indicate a wakeup event for the source identifier of the task;
identifying one or more candidate sources based on the wakeup event state data indicating a wakeup event; and
selecting a task for execution based on the identified one or more candidate sources.”

a.	At best, a first cited reference, Edelstein et al., US 2013/0326537 A1, discloses a method of marking a task as dependent upon a preceding task. The task that is attempted to be taken for execution from a head of a pending task queue that is marked is deferred. The 

b.	A second cited reference, Branton, US 2014/0237474 A1, discloses a method of managing dependencies by initializing signals within different entries in a shared data table. The contents of those entries determines when individual threads, and hence tasks within the job, may be executed. Once a job wrapper has started executing, the shared data table may manage the signals set by the different threads within the job wrapper. The shared data table advantageously provides a central, standardized data structure to locate and store all of the necessary signals to manage inter-thread dependencies.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
August 5, 2021